NEWS BULLETIN For Further Information: AT OLD REPUBLIC: AT FINANCIAL RELATIONS BOARD: A.C. Zucaro Leslie Loyet Chairman & CEO Analysts/Investors (312) 346-8100 (312) 640-6672 lloyet@mww.com FOR IMMEDIATE RELEASE NYSE:ORI THURSDAY, JANUARY 28, 2010 OLD REPUBLIC REPORTS FOURTH QUARTER AND FULL YEAR 2009 FINANCIAL RESULTS CHICAGO – January 28, 2010 – Old Republic International Corporation (NYSE: ORI), todayreported the following results for the fourth quarter and full year 2009: Financial Highlights (Millions, except per share data and percentages in all tables) Quarters Ended December 31, Years Ended December 31, 2009 2008 Change 2009 2008 Change Operating Revenues $ 965.2 $ 899.7 7.3 % $ 3,797.2 $ 3,724.2 2.0 % Net Operating Income (Loss) (41.2) (73.1) 43.6 (157.2) (188.1) 16.4 Net Income (Loss) $ (36.7) $ (126.5) 70.9 % $ (99.1) $ (558.3) 82.2 % Diluted Earnings Per Share: Net Operating Income (Loss) $ (0.17) $ (0.31) 45.2 % $ (0.67) $ (0.81) 17.3 % Net Income (Loss) $ (0.15) $ (0.54) 72.2 % $ (0.42) $ (2.41) 82.6 % Cash Dividends Per Share $ 0.17 $ 0.17 - % $ 0.68 $ 0.67 1.5 % Ending Book Value Per Share $ 16.49 $ 15.91 3.6 % Old Republic experienced further operating difficulties in the quarter and year ended December 31, 2009.Since mid-year 2007, the most significant declines in operating income have been due to the Company’s mortgage guaranty and other insurance coverages linked to the housing and consumer credit fields. Full year 2009 mortgage guaranty and consolidated operating results benefited from a GAAP accounting requirement that premiums received for certain, largely non-recurring reinsurance contract terminations (“commutations”), be recognized immediately as income.As a consequence, 2009 pretax operating earnings benefited by $76.3 million ($49.6 million after tax or $0.21 per share) from such premiums.Substantially all of these premiums will likely be absorbed by loss costs related to the future years’ risk exposures they are designed to cover.General insurance performance declined due to a reduction of underwriting profitability among several coverages.
